Title: From Alexander Hamilton to William S. Smith, 6 May 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            NY. May 6th. 1800
          
          The resignations of Lieutenants Noyce and Hinman are accepted—Their pay and emoluments will cease on the fifteenth instant.
          I have received your letter of the second instant relative to the inoculation of the troops—
          As the hot season is near at hand, and as the men will be so much debilitated by the disease as to be unfit for exercise for some time, I would prefer their not being inoculated, if effectual measures can be taken to prevent the infection from spreading—But if it should be your opinion and that of your Surgeons that this can not be done you will act in the case as shall appear to you proper—
           Col. Smith—
        